Citation Nr: 1732544	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015 the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of the hearing is of record.

The Board remanded the matter for further development in June 2015.

In a subsequent March 2017 rating decision the RO granted an initial evaluation of 70 percent for the Veteran's service-connected PTSD.  However, as a 70 percent rating does not constitute a full grant of the benefit sought for PTSD on appeal, the issue remains before the Board.  

Additionally, in its March 2017 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU), service connection for ankylosing spondylitis (claimed as multiple arthralgia and joint pain), and service connection for right knee strain (claimed as multiple arthralgia and joint pain).  The RO considered this a full grant of the benefit sought for the claimed multiple arthralgia, claimed as joint pain.  The Veteran has not disagreed with the rating decision.  As such, the issues of entitlement to service connection for multiple arthralagia, claimed as joint pain, and entitlement to a TDIU are no longer on appeal. 

The Board notes that in March 2017 the RO issued a statement of the case (SOC) concerning the claim for entitlement to service connection for bilateral hearing loss as directed by the Board's June 2015 remand; however, the Veteran has not subsequently filed a substantive appeal and the issue is therefore not before the Board.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In June 2015 the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to issue a statement of the case concerning the issue of entitlement to service connection for bilateral hearing loss; contact the Veteran and with his assistance obtain and associate with the claims file any identified private treatment records; and schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The Board also instructed the RO to obtain updated VA treatment records from Birmingham, Alabama VAMC dated from March 2012 to the present, and any treatment records from the Gulf Coast Veterans Health Care System dated from March 2013 to the present.

In January 2017 the RO sent the Veteran a letter asking that he identify any VA and non-VA treatment providers.  The RO included VA Form 21-4142, VA Form 21-4142a, and VA Form 21-4138, and requested that the Veteran complete and return the forms so that the RO could obtain any identified records on his behalf.  The RO also informed the Veteran that he could provide the records himself.  

In January 2017 the RO attempted to obtain records dated from March 2012 to the present from the Birmingham, Alabama VAMC.  The RO was informed that no such records existed, except for records dated in two days in March 2012.  The RO also attempted to obtain records from the Biloxi VAMC, known as the Gulf Coast Veterans Health Care System, for the period from 2011 to September 2012, but was informed that no such records existed.  

The RO associated VA treatment records from the Birmingham VAMC dated from April 2009 to March 2012, and VA treatment records from the Biloxi VAMC dated from September 2012 to March 2017.

As discussed further in the remand portion of the decision, in February 2017 the Veteran's attorney responded to the January 2017 letter but did not provide any of the completed forms and did not indicate that there were any outstanding treatment records related to the Veteran's PTSD.

In March 2017 the Veteran was afforded a VA examination for PTSD.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in September 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Identified post-service treatment records and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The Board notes that in an August 2014 VA treatment record, the Veteran reported that he was applying for Social Security Administration (SSA) retirement benefits.  Although no attempt to obtain any records from the SSA has been made, as the record shows that the Veteran's own statement indicated he was applying for retirement benefits from the SSA, not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  

During the appeal period, the Veteran was afforded VA examinations in November 2010, April 2011, and March 2017.  Thus, with respect to the Veteran's claim, there is no additional development which needs to be completed. 




III.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board after 2014, the DSM-5 governs in the instant appeal.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  However, the Board will continue to consider the GAF scores provided during the course of the appeal.

	Factual Background

Here, a December 2010 rating decision granted service connection with an evaluation of 30 percent for PTSD, effective August 14, 2010.  During the pendency of the appeal, a March 2017 rating decision granted an initial increased evaluation of 70 percent.  Therefore, the question is whether an initial evaluation in excess of 70 percent is warranted.

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, lay statements, and VA examination reports, the Board finds that an initial rating in excess of 70 percent is not warranted.

In a November 2010 VA examination, the Veteran reported that he had been married for 43 years, and had a good relationship with his wife.  He stated that he lived with his wife and daughter.  He reported that he had never attempted suicide, and had no history of violence or assualtiveness.  The examiner reported that the Veteran was clean, neatly groomed, and appropriately dressed, with unremarkable psychomotor activity.  The Veteran's speech was noted to be soft or whispered, he was cooperative and friendly, and had normal affect.  The Veteran stated that he was not in a good mood.  The examiner noted that the Veteran could not do serial 7s and could not spell a word forwards and backwards.  The Veteran was oriented to person, time, and place.  His thought process and thought content were unremarkable.  No delusions, hallucinations, or ritualistic behavior were reported.  
The Veteran reported that he did not have panic attacks, suicidal thoughts, or homicidal thoughts.  The examiner reported that the Veteran's impulse control was fair, and noted that the Veteran reported periods of irritability that increased when he had to interact with people.  The Veteran reported that he used to throw objects, hit walls, and yell when he was younger.  He reported that he was able to maintain minimum personal hygiene.  The examiner found that the Veteran's remote and recent memory were moderately impaired, and his immediate memory was normal.  

The examiner described the Veteran's symptoms as recurrent and intrusive distressing recollections of the stressor event, recurrent distressing dreams of the stressor event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner further reported that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that arouse recollections of the trauma.  Further, the Veteran had markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, weekly to monthly nightmares, and almost daily intrusive thoughts.  He stated that he attempted to deal with his symptoms by working all the time and remaining busy.  

The examiner opined that the Veteran's symptoms appeared to range from mild to moderate.  The Veteran was employed at the time of the examination and was noted to work most of the time.  He ran a maintenance company since 1987.  The examiner opined that the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  The examiner specifically opined that the Veteran's PTSD did not result in total occupational and social impairment.  He was assigned a GAF score of 62.

The Veteran was afforded a second VA examination in April 2011, during which the Veteran reported that he had experienced suicidal ideation of varying frequency for a several years.  He stated that he was experiencing severe distractibility that occurred once or twice per week, feeling vengeful twice per week, and daily sleep problems that had worsened in severity lately.  The Veteran reported that he had been married for 42 years, and described his relationship as "fairly good" but distant.  He stated that he loved his two children dearly, but that they were distant to him.  He stated he had no friends and did not socialize, and had no hobbies or recreational activities.  There was no history of suicide attempts or violence/assaultiveness.  

The Veteran appeared clean and casually dressed.  His speech was spontaneous and clear, and he was cooperative and attentive.  The examiner reported that the Veteran's affect was appropriate and his mood was good.  The Veteran's attention was intact, and he was oriented to person, place, and time.  He had no problems with the activities of daily living and was able to maintain minimum personal hygiene.  His thought process and content were unremarkable, and he reported no delusions, hallucinations, ritualistic behavior, or panic attacks.  

The Veteran reported he had inappropriate behavior, described as getting aggravated with people and saying things out of character, but reported no episodes of violence.  He indicated that he had occasional suicidal ideation without plan or intent, but no homicidal ideation.  The examiner noted that the Veteran's memory was mildly impaired.  The examiner described the Veteran's symptoms as recurrent and intrusive distressing recollections, efforts to avoid stimuli associated with the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, and irritability or outbursts of anger.  The symptoms were described as chronic.  The Veteran indicated that he carried a gun with him most places and had increased thoughts of trauma since the previous VA examination.  

The Veteran was employed full time, but reported that his irritability and poor social tolerance may impinge upon his ability to interact with customers and coworkers.  The examiner assessed a GAF score of 65.  The examiner opined that the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  The examiner specifically opined that the Veteran's PTSD did not result in total occupational and social impairment.

In VA treatment records dated from November 2012 through July 2016, the Veteran's thought process was consistently described as organized without evidence of thought disorder or delusional thinking.  He denied hallucinations or paranoia.  He was cooperative, alert, and oriented to person, place, time, and situation.  His immediate, remote, and recent memory were described as intact.  He was casually dressed and properly groomed with no indication that he could not perform the activities of daily living.  See VA treatment records dated in November 2012; February 2013; October 2013; July 2014; August 2014; September 2014; November 2014; August 2015; September 2015; November 2015; January 2016; April 2016; and July 2016.  Throughout this time period, the Veteran was assessed GAF scores of 70 (November 2011 VA treatment record); 61 (February 2013 VA treatment record ); 47 (July 2014 VA treatment record); 49 (August 2014 VA treatment record); 50 (August 2014 VA treatment record); and 49 (September 2014 VA treatment record).

In a July 2014 VA treatment record, the Veteran reported that he had thoughts of taking his life in the past few months, indicated that he had a plan as to how, but had no intent to do so.  In August 2014, the Veteran denied any specific plan to commit suicide, but the examiner noted that he seemed to see suicide as a possibility if his wife predeceased him.  See August 2014 VA treatment record.  Otherwise, VA treatment records show that the Veteran consistently denied suicidal and homicidal ideation.  See VA treatment record dated in November 2012; February 2013; October 2013; July 2014; August 2014; September 2014; November 2014; August 2015; September 2015; November 2015; January 2016; April 2016; July 2016; and November 2016.

In a March 2013 statement, the Veteran's wife reported that the Veteran had not slept well since Vietnam.  According to his wife, the Veteran still experienced bad dreams and nightmares, which she had to wake him from several times per night when he cried out.  She stated he often woke up sweating and jumped at loud sounds.  The Veteran's wife reported that the Veteran was more depressed than ever.  In a March 2015 statement, the Veteran's wife again reported that loud noises caused the Veteran to experience flash-backs.  She reported that the Veteran did not like to be in crowds of people and preferred to be with her.  She stated that he had hard time connecting with their children.  

During the March 2015 hearing, the Veteran's wife testified that the Veteran had a strong response to loud noises.  She reported that he did not want to interact with large groups and did not want to go anywhere without her.  She testified that the Veteran never had a tight relationship with their children, though her children loved and respected him.  She stated that she could not have asked for a better husband.  The Veteran's wife reported that he had recently become more irritable and depressed and was beginning to withdraw.

In a December 2016 statement, the Veteran's wife again asserted that loud noises cause the Veteran to drop to the ground for cover as a result of flashbacks to his time in Vietnam.  In a February 2017 statement, the Veteran's son reported that it seemed like his father was losing his mind and was depressed all of the time.  

In a March 2017 the Veteran was afforded a VA examination.  The Veteran reported marriage to his wife for 48 years, and he described the relationship as "good."  He described his relationship with his two adult children as "fair," though he stated that he had never been able to get as close to them as he felt he should.  The Veteran reported that he used to enjoy hunting and fishing, but he has not done any of those activities in the past year.  He stated that he went to breakfast with a couple of friends most mornings, but otherwise is not involved in any social activities, and typically stays at home.  The Veteran reported that some days he had no interest in any social interaction, and it was all he could do to get up and go have coffee with friends, but most of the time felt better once he did.  

The examiner observed that the Veteran was neatly dressed with good grooming and hygiene.  He interacted in a calm, polite manner.  His mood was depressed with congruent affect.  The Veteran did not appear unusually anxious, and his speech was normal and easily understood.  The examiner noted no signs of psychosis or unusual behavior.  The examiner described the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner further noted that the Veteran's retirement appeared to have exacerbated both his symptoms of depression and PTSD and results in reduced reliability and productivity, primarily due to distressing intrusive memories, sadness, lack of interest, lack of pleasure, and social withdrawal.

	Analysis

Upon careful review of the evidence of record the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Based on the evidence of record, the Board finds that the type and degree of symptomatology contemplated by a 100 percent rating is not shown.  While the Veteran has a severe disability, the evidence of record does not establish that there has been gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Additionally, the evidence shows that prior to July 2014, the Veteran was assigned GAF scores between 61 and 70, suggesting mild symptoms.  Since July 2014, the Veteran has been assigned GAF scores between 47 and 50, suggesting serious symptoms.  The Board finds that the overall GAF scores, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

As noted above, the Veteran has at times reported suicidal ideation during the period on appeal.  There is, however, no evidence in the record that that the Veteran attempted suicide during this period, and, moreover, he has explicitly stated that he would never commit suicide.  See November 2016 VA treatment record.  Therefore, the evidence does not reflect a persistent danger of harming himself or others.

Although the evidence of record reflects that the Veteran retired in 2012 after 30 years, and the RO granted TDIU based in part on his PTSD, the Board finds that the evidence of record does not establish that the Veteran experienced a total social impairment due to his PTSD at any point during the period on appeal.  See October 2012 VA treatment record; March 2017 rating decision.  The Board acknowledges that the Veteran has indicated that he does not socialize, has poor social tolerance, and experiences feelings of detachment or estrangement from others.  However, the Veteran has been married for nearly 50 years and has consistently reported that he has a good and supportive relationship with his wife.  See, e.g., November 2010 VA examination report; April 2011 VA examination report; November 2012 VA treatment record; February 2013 VA treatment record; August 2014 VA treatment record; March 2017 VA treatment record.  In October 2012, the Veteran stated that if it was not for his wife, he probably would not get out of the bed in the morning or get dressed.  See October 2012 VA treatment record.  Further, in an August 2014 VA treatment record, he described his protective factors as his commitment to loved ones, his support system, and his religious/world views.  Similarly, the Veteran has at times described his relationship with his two adult children as distant.  However, he lives with his adult daughter, and in 2012 moved specifically to be closer to his adult son and his family.  See October 2012 VA treatment record.  Additionally, he has more recently reported having coffee several times per week with friends.  See November 2015 VA treatment record; January 2016 VA treatment record; March 2017 VA examination report.  Thus, the evidence of record does not reflect total social impairment.  

Furthermore, none of the VA examiners have found that the Veteran's PTSD causes a total occupational and social impairment.  The November 2010 VA examiner opined that the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning, and specifically opined that the Veteran's PTSD did not result in total occupational and social impairment.  Likewise, the April 2011 VA examiner opined that the Veteran's PTSD resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning, and, again, specifically opined that the Veteran's PTSD did not result in total occupational and social impairment.  Finally, the March 2017 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.

Therefore, the Board concludes that the Veteran's overall level of disability for the entire period on appeal does not exceed a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  In making that determination, the Board has considered the Veteran's claim, the medical evidence, and the lay evidence, and concludes that, for the entire period on appeal, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 4.130; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the Veteran's claim for entitlement to service connection for a skin condition.

In a February 2017 letter, the Veteran's attorney stated that the Veteran was treated at a VA clinic in Madison, Alabama in the mid to late 1980s or early 1990s, as well as the Birmingham VAMC in the mid to late 1990s.  According to a January 2017 report of general information, the RO has only attempted to obtain VA treatment records dated from 2011.  As such, upon remand, the RO should attempt to obtain any outstanding VA treatment record from the appropriate VAMC and associate them with the Veteran's claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to associate VA treatment records from the VA clinic in Madison, Alabama, dated from 1980 to the present, and any treatment records from the Birmingham VAMC dated from 1990 to the present.  Also, obtain all relevant VA treatment records dated from March 2017 to the present.  Archived records should be requested.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


